Thomas, J.
This case, apparently complicated, is not so in fact. The points raised upon the exceptions to the rulings of the sheriff may be briefly disposed of.
1. The testimony of Samuel A. Shurtleff should not have been admitted. The mere offer made for land opposite the land of the petitioners was not competent evidence of value to affect the petitioners. The rule, admitting evidence of this character, is confined, and rightly, to actual sales, as acts done. The limitation is founded in obvious good sense.
2. Whether the testimony of M. S. Rice was competent evidence, was a question of law for the sheriff, and not of fact for the jury. It was for him to decide whether the offer was made by way of compromise or not, and to exclude or admit accordingly.
3. The legal title to the estate was in John Robinson, the trustee. He should have been the petitioner, and would have recovered the damages, to be disposed of under his trust. The petitioners have not a title upon which the verdict can rest.
4. It is said by the petitioners that the question of title was not open before the jury. The petitioners offered evidence of their title, and it was admitted. But it is very clear that the jury is to hear and to determine the question of title so far as respects the damages of the petitioner. See Rev. Sts. c. 39, §§ 56, 57 ; c. 24, § 32.
The rule of damages was correctly stated. It was that laid down in Meacham v. Fitchburg Railroad Company, 4 Cush. 291. We see no good reason to modify it.

Verdict set aside, with costs for the respondents.